Steffen, J.,
dissenting:
In my opinion, the order entered below is not appealable under our ruling in Jarstad v. National Farmers Union, 92 Nev. 380, 552 P.2d 49 (1976), and a long line of cases following Jarstad. I therefore respectfully dissent.
The majority concludes that the district court “effectively treated Cecile’s motion as one brought under NRCP 60(b)(3) and granted the appropriate relief.” Having thus created a fictional “bootstrap,” the majority declares that the district court’s order “declaring the divorce decree void is appealable.” Of course, the *350district court did no such thing. It specifically granted Cecile’s motion to quash service of process, and then quite properly recognized in the same order that the judgment entered by default without effective service of process was “null and void and of no force and effect.” Moreover, the majority has cited no authority for novel proposition that this court may, by judicial fiat, transmute a specific order quashing service of process into a final judgment entered pursuant to NRCP 60(b)(3) as a method of making a non-appealable order appealable.
In a further attempt to strengthen its bootstrap, the majority concludes that Cecile should have proceeded under NRCP 60(b)(3) rather than her chosen procedure of moving to quash service of process. The majority cites to Foster v. Lewis, 78 Nev. 330, 337, 372 P.2d 679, 682 (1962), in support of its proposition. Suffice it to say that Foster affords no such support. The majority has provided no authority indicating that Cecile did not have the right to challenge the default judgment entered below through a motion to quash service or process.
Moreover, Cecile’s method of choice was eminently reasonable under our rules of procedure. First, NRCP 60(b) is directed only to “final judgments.” This court, in O’Neill v. Dunn, 83 Nev. 228, 427 P.2d 647 (1967), determined that “[a] final judgment in an action or proceeding is essentially one that disposes of the issues presented in the case, determines the cost, and leaves nothing for the future consideration of the court.” Id. at 230, 427 P.2d at 648 (quoting Alper v. Posin, 77 Nev. 328, 363 P.2d 502 (1961)). In the instant case, since the default judgment was null and void and of no legal effect whatever from its inception, no issues raised by the complaint were disposed of or otherwise determined. Once the district court recognized that the service of process was legally ineffectual, and granted respondent’s motion to quash, the default judgment, being a nullity, fell of its own weight and the district court simply and properly declared as a matter of law that the judgment was null and void and of no force or effect. In every true and legal sense, the default judgment was only a simulation of a final judgment. As a result, there was no final judgment from which an appeal could be taken. See e.g., C.H.A. Venture v. G. C. Wallace Consulting, 106 Nev. 381, 794 P.2d 707 (1990) (where service is not effectuated, jurisdiction does not attach and district court is powerless to enter any form of valid judgment).
Nevada’s Rule 60(c), which specifically addresses default judgments, has no discrete counterpart in the federal rules. Therefore, citing authority to the federal equivalent to our 60(b) is unavailing as support for the proposition asserted by the majority. Rule 60(c) provides that relief against a default judgment *351must be sought under Rule 60(b) when a party has been personally served with summons and complaint. No such service occurred here. Moreover, according to the lower court’s ruling quashing service, the district court did not obtain personal jurisdiction over Cecile by legally sufficient substituted service, therefore Cecile had no interest in seeking to set aside the default judgment under Rule 60(c) in order to file an answer on the merits.
The above analysis leaves me with the abiding conclusion that no law, rule or legal precedent in this jurisdiction requires a party in Cecile’s situation to seek relief under Rule 60(b). Her attorney elected to challenge the legality of service, and the district court found that Theodore’s substituted service of process was legally insufficient as a basis for acquiring personal jurisdiction over Cecile. Moreover, a reasonable inference to be drawn from Rule 60(c) is that relief against a default judgment must be sought pursuant to Rule 60(b) only if the party defendant has been personally served with the summons and complaint.
I conclude that we should adhere to our established precedent declaring that orders quashing service of process are not appeal-able. Such a result would not leave parties in Theodore’s situation without a remedy. Theodore’s sole issue on appeal concerns the validity of the district court’s order granting the motion to quash service. Although Jarstad held that such an order is not appeal-able, it also determined that “[i]t [an order quashing service] may ... be challenged by petition in this court for a writ of mandamus to compel the district court to accept jurisdiction.” Jarstad, 92 Nev. at 384, 552 P.2d at 51.1
Returning to the lower court’s recognition that the paper default judgment was a nullity undeserving of further colorable status on the official records of the court, logic dictates the superfluity of “vacating” that which doesn’t exist. Because the default judgment was created from “nothing,” i.e., a court procedure without jurisdiction, the resulting paper simulation of a *352final judgment was a nullity rather than a judgment valid until vacated.
If the default judgment originally entered in this action had been voidable, rather than void, it would be arguable that a subsequent court order voiding the judgment might be appealable as a special order after final judgment. As the matter now stands, the majority has cited no basis for transmuting Cecile’s motion to quash service of process into a Rule 60(b) motion to be relieved of a final judgment; nor has it justified a similar transmutation of the district court’s order quashing service into one granting Rule 60(b) relief. Indeed, if it were true that Cecile could not elect to avoid the potential mischief of the default judgment by a motion to quash, then this court should not be validating her specific motion by assigning it another name and legal basis for achieving relief. I therefore submit that the only avenue of relief properly available to Theodore is through a petition for a writ of mandamus filed with this court. In every sense, Theodore is before us challenging the district court’s order quashing service of process. We have previously made clear that he cannot do so by appeal. I therefore respectfifily dissent from the majority’s denial of respondent’s motion to dismiss this appeal.

 The following cases have all followed the rule announced by this court in Jarstad: Welburn v. District Court, 107 Nev. 105, 806 P.2d 1045 (1991); MGM GRAND, Inc. v. District Court, 107 Nev. 65, 807 P.2d 201 (1991); Orme v. District Court, 105 Nev. 712, 782 P.2d 1325 (1989); Messner v. District Court, 104 Nev. 759, 766 P.2d 1320 (1988); Cariaga v. District Court, 104 Nev. 544, 762 P.2d 886 (1988); Munley v. District Court, 104 Nev. 492, 761 P.2d 414 (1988); Judas Priest v. District Court, 104 Nev. 424, 760 P.2d 137 (1988); Levinson v. District Court, 103 Nev. 404, 742 P.2d 1024 (1987); Shapiro v. Pavlikowski, 98 Nev. 548, 654 P.2d 1030 (1982); Sun Valley Ford, Inc. v. District Court, 97 Nev. 467, 634 P.2d 464 (1981); Davis v. District Court, 97 Nev. 332, 629 P.2d 1209 (1981), cert. denied, 454 U.S. 1055 (1981); Burns v. District Court, 97 Nev. 237, 627 P.2d 403 (1981).